Title: To Thomas Jefferson from John Smith, 17 December 1806
From: Smith, John
To: Jefferson, Thomas


                                                
                            Sir
                     
                            Cincinnati Decr. 17—1806
                        

                        Last night at a late hour an express arrived from Governor Tiffin ordering another detatchment of Militia to be call’d out & Stationed at & near this place, for the purpose of arresting all suspicious Boats in descending the River—that 10 Boats were arrested at or near Marietti & that Tyler & Blannerhosset had fled & were pursued—The dispatches of the Governor were accompanied by the copy of a letter from the Secretary of War, pressing the utmost vigilence to be used, as the occasion required—Our Major General, Gano & Brigadier, Findlay had unsuccessfully applied to Major Martin Military Storekeeper at Newport for Arms & ammunition, the property of the United States—Last night at 11 o Clock  Adjudant Stall & myself with a guard cross’d the River & call’d Major Martin out of  bed—we showed him the Secretary of Wars Communication & also the Governors, but not having an order from the War Department felt some apprehension of offending the Government in taking the liberty we ask’d—I offered to indemnify him as you may see by the inclosed copy of the receipt I gave him when he delivered, as he has delivered, all that appears necessary to furnish the detatchment at present I have therefore taken at all hazard, the sole responsibility upon myself—If it is wrong, do not blame Major Martin—He feels an honest fear that he has done  wrong, and if that Sir should be your opinion, I pray you to ascribe it to his patriotism (for he loves his Country) & reward the man (who is worn out in the service of his country & has a wife with Seven children) with the addition at least of $200 to his present pay which is certainly not sufficient for his Support—The People here are Zealous to Support the laws & Government of the United States—Should any thing of importance transpire I shall inform by mail—
                  I have the honour to be Sir Your most obt. Sevt.
                        
                            John Smith
                     
                        
                    